Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                     DETAILED ACTION
1. This office action is in response to an amendment received on 8/15/22 for patent application 16/106,518.
2.  Claim 1 is amended.
3.  Claims 1-5 are pending.

                                                RESPONSE TO ARGUMENTS
Applicant argues#1
Addressing now the rejections under 35 U.S.C. § 101, Applicant respectfully traverses the rejection, as the claimed limitations, when viewed as a whole, are directed toward significantly more than the alleged abstract idea of authentication of a user who is using a payment card to conduct a transaction, by authorizing the transaction by the user.  Applicant has amended the present claims in order to recite the limitations of: 
1. (Currently Amended) A method of enabling issuers of retail payment and 
identification instruments to request and receive approval from users of these 
instruments in transaction real time to authenticate the users, comprising: sending a request, from an issuer host, to a user comprising a request for the user to provide information of one or more data connected devices during a registration process wherein this information is associated with a user ID and used 
for processing a user approval request and response; 
sending download instructions for a user application to the user for the user to download the user application to one or more of the data connected devices over 
a wired or wireless communication protocol; providing the user with an ability to activate the user application using a one-time authentication key or a method selected by an issuer; receiving, at the issuer host, a transaction authorization request from at least one of a network or an acquirer, the transaction authorization request comprising information describing a presently-unapproved transaction; sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key, wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host; capturing the user verification method key for approved transactions, wherein subject to the issuer host discretion the user verification method contains information known only to the user, or by a method selected by the issuer; and sending a user approval response to the issuer host for approval by the issuer.

In particular, the new limitations of “wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host” are believed to be similar to the limitations found in the previous application. 

As such, since this subject matter has already been deemed by the Office to be directed towards significantly more than the claimed abstract idea, Applicant submits that the claims as now amended are not directed to an abstract idea, and thereby traverses and requests reconsideration of the outstanding rejection of the claims under 35 U.S.C. §101.
Examiner Response
Examiner acknowledges that the prosecution history of a parent patent application is relevant to the construction of the claims of a child parent application.
However the two patents that applicant is referring to US Patent 10,078,841 (Application no 15/433,185) and US Patent 9,619,801 (Application no. 12/848,973) were allowed prior to the Jan 2019 section 101 guidance issued by the office. Furthermore, Examiner notes that the PTAB decision rendered on 9/27/21 stated that the claims of the instant invention are directed to an abstract idea (see pages 18-20) The amended claim language from claim 1, “wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction authorization request is processed for approval by the issuer host” are not additional claim elements that are indicative of significantly more than the recited abstract idea. 
The issuer host is recited at a high level of generality, which is operating in its ordinary capacity and as such is being used as a tool to implement the identified abstract idea. See the 2019 guidance in rejection claims 1-5, see the section 101 rejection below.
The rejection is maintained.


Applicant argues#2
Applicant further submits that the claimed invention is directed toward significantly more than the alleged abstract idea, including specific limitations other than what is well-understood, routine and conventional in the field, with unconventional steps that confine the claim to a particular useful application. In particular, it is believed that the claims of the present application diverge from the routine and conventional steps known in the field through confining the claims to the particular useful application of enabling an issuer to authenticate a user (client) in real transaction time, once an authorization request is received by the issuer host and before the issuer approves the request.
The outstanding Office Action notes that the claims, “taken as a whole, ordered combination,” do not amount to “significantly more” than what is well-understood, routine, and conventional in the related arts for the reason that the individual steps recited in the application are still “a combination for storing, downloading, authorizing a transaction, [and] transmitting a request.” However, Applicant notes that this does not amount to a consideration of the claims as a whole or as an ordered combination, because it is still the individual claim limitations (and, ultimately, only a small portion of each of the individual claim limitations) that are being considered. The effect of the claims as a whole is not to combine the arbitrary steps of “storing,” “downloading,” “authorizing a transaction,” and “transmitting a request,” but to do “something more” than performing each of these steps in isolation from one another. Indeed, McRO, and the Office’s guidance regarding the McRO case, each caution against doing exactly this; for example,  the Office’s memorandum on McRO and BASCOM specifically provides that “Examiners should consider the claim as a whole under Step 2A of the USPTO's SME guidance, and should not overgeneralize the claim or simplify it into its "gist" or core principles, when identifying a concept as a judicial exception.” Considering the effect of the claim as a whole to be “a combination for storing, downloading, authorizing a transaction, [and] transmitting a request*” is a significant overgeneralization.
Examiner Response
Examiner respectfully disagrees.
The claims have been considered as a whole and as an ordered combination.
The claim limitations recited in claim 1, “Receiving, a transaction authorization request, the transaction authorization request comprising information describing a presently- unapproved transaction; sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key; create and send the user approval request to the user before the transaction authorization request is processed for approval ; capturing the user verification method key for approved transactions, and sending the user approval response.. for approval...” are part of the identified abstract idea a fundamental economic practice (mitigating transaction risk).
The remaining limitations in the claim after considering the abstract elements and 
the additional elements (the data connected devices, the issuer host, and wired or wireless communication) are recited at a high level of generality, which are operating in their ordinary capacity, as a tool to implement the steps of the identified abstract idea.
In Step 2A, prong 2, the remaining limitations (the least the two sending steps (sending a request from an issuer host.. to provide information.. & sending download instructions .. to download the user application and receiving step (receiving., a transaction authorization request) were determined to be reciting mere data gathering, which is a form of extra solution activity.
These steps were then re-evaluated in STEP 2B, and were determined to be well- understood, routine, convention activity in the field (WURC), when it is claimed 
in merely generic manner (as it is here).
Therefore, the claims do not include additional elements individually and in combination that are sufficient to amount to significantly more than the recited abstract idea.
The rejection is maintained.

Applicant argues#3
The advantages recited by the present application share many similarities with the advantages that have been characterized as “improvements to computer technologies” by the Federal Circuit. For example, the present application provides a simple, effective, and convenient way for users to quickly locate transaction information and approve or decline a transaction immediately and in transactional real time, without holding up the transaction. This is analogous to the claims at issue in Core Wireless v. LG*, which concerned claims directed to a graphical user interface invention that would allow the user to “navigate quickly and efficiently to access data and activate a desired function” on certain devices. In particular, claims directed to the simplification of data display were characterized as not being directed to an abstract idea at all, and as being directed to the improvement of the functioning of computers (particularly those with certain screens) because, according to the invention, users would have a way to be quickly and easily shown certain data rather than having to page through multiple screens of options or otherwise have to navigate through complicated or irrelevant views and windows.° Likewise, the present invention enables users to be quickly and easily shown data in a practical amount of time, improving the efficiency of using particular electronic devices (in this case, card readers) by providing the user with the most relevant data in a manner highly convenient for them and in a manner that improves the user’s navigation of the transaction. 
Examiner Response
Examiner respectfully disagrees. 
 Applicant is referred to page 13 of the October 2019 update which states: 
“During examination, the examiner should analyze the “improvements” consideration by evaluating the specification and the claims to ensure that a technical explanation of the asserted improvement is present in the specification, and that the claim reflects the asserted improvement.”
Now turning to the instant specification, which on pages 7-8 recites: 
1110 If unattended POA 111 swipes card: If eCommerce transaction 111 enters Card number and other requested information (i.e, CVV2/CVC2) as requested by e-Commerce web site. 2130 If attended POA 213 swipes card and enters amount: If MOTO 213 enters Card number and amount: 1110 If unattended PGA 111 swipes card: if eCommerce transaction ill enters Card number and other requested information (i.e. CVV2/CVC2) as requested by e-Commerce web site 2130. If attended POA 213 swipes card and enters amount; If MOTO 213 enters Card number and amount. 
There is no technical explanation being provided of the asserted improvement of a “card reader”. 
The claims of the instant invention are unlike the invention in Core Wireless,  where the court looked to the specification and determined that the user interface was improved upon. On pages 9-10 of the decision recites: “ The specification confirms that these claims disclose an improved user interface for electronic devices, particularly those with small screens. It teaches that the prior art interfaces had many deficits relating to the efficient functioning of the computer, requiring a user “to scroll around and switch views many times to find the right data/functionality.” ’020 patent at 1:47-49. Because small screens “tend to need data and functionality divided into many layers or views,” id, at 1:29-30, prior art interfaces required users to drill down through many layers to get to desired data or functionality, id. at 1:29-37. That process could “seem slow, complex and difficult to learn, particularly to novice users.” id, at 1:45-46. The disclosed invention improves the efficiency of using the electronic device by bringing together “a limited list of common functions and commonly accessed stored data, ” which can be accessed directly from the main menu. Id. at 2:55-59. Displaying selected data or functions of interest in the summary window allows the user to see the most relevant data or functions “without actually opening the application up. ” id. at 3:53-55, The speed of a users navigation through various views and windows can be improved because it “saves the user from navigating to the required application, opening it up, and then navigating within that application to enable the data of interest to be seen or a function of interest to be activated. ” id, at 2:35-39. Rather than paging through multiple screens of options, “only three steps may be needed from start up to reaching the required data/functionality. ” id. at 3:2-3. This language dearly indicates that the claims are directed to an improvement in the functioning of computers, particularly those with small screens. 

The instant specification on page 3 states, “The UPAAS User application can be implemented on any device supporting data communication protocol such as TCP/ICP.:

In the instant invention there is no improvement to the functioning of any computer (the data connected device recited in claim 1).
The data connected device is being used as tool to implement the identified abstract idea.
Therefore the claimed invention is unlike the claims in Core Wireless.
The rejection is maintained.

Applicant argues#4
The same cannot be said of the present application, which does far more than, in the words of the Court, state an abstract idea “while adding the words ‘apply it,’” or merely require the computer implementation of the long-understood concept of escrow. By contrast, the claims of the present application overlap with the financial sphere only in that one of the purposes of the software validation system provided in the present application is to reduce fraud in financial transactions. The claims of the present application do not purport to preempt any ideas that are necessary to perform financial transactions, and as described above are not “directed” to any abstract ideas at all. 
Examiner Response
Examiner respectfully disagrees.
The claims are using the additional elements (the data connected devices, the issuer host, and wired or wireless communication) are recited at a high level of generality and are being used as a tool to implement the steps of the identified abstract idea, see MPEP 2106.05(f).
As far as preemption is concerned:
Pre-emption is not a standalone determination of statutory content.
The Supreme Court has made clear that the principle [*18] of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 ("We have described the concern that drives this exclusionary principal as one of pre-emption"). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis.
The concern is that "patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity." Id. (internal quotations omitted).
In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom's attempt to limit the breadth of the claims by showing alternative uses of cffDNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent's claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot.
Ariosa Diagnostics, Inc. v. Sequenom, Inc., 2015 U.S. App. LEXIS 9855, 17-18 (Fed. Cir. June 12, 2015)
With regard to preemption, the issue comes down to whether the claim is directed to an abstract idea and does it fail the Mayo/Alice step one and step two analysis.
The rejection is maintained.

Applicant argues#5
It is also further noted that the claims of the present invention involve computer components that can be argued to be generic. However, it is noted in BASCOM and in the McRO Memo that the recitation of generic computer components in a claim, or even the reliance of the claim on wholly generic computer elements, does not mean that an inventive concept may not be found in the non-conventional and non-generic arrangement of the additional elements, such as the installation of a filtering tool at a specific location remote from the end users and with specific features. As such, while it is agreed that improving a technological field, technology, or computer functionality does not necessarily include using generic computer elements and functions to do more efficiently what could otherwise be done by hand, it is noted that efficiency improvements can be the basis for characterizing the claims of an application as an “improvement to computer technology” as provided in Core Wireless, and that the use of generic computer elements and functions does not necessarily preclude patentability so long as other aspects of the claim, such as the architecture of those elements or arrangement of those elements, serve a non-conventional and non-generic purpose.
Examiner Response
Examiner respectfully disagrees.
McRo was found to be eligible because the rules claimed improved computer-related technology by allowing computer performance of a function not previously performed by a computer. The McRo court relied on the specification’s explanation of how the claimed rules enabled the automation of specific animation tasks that previously could not be animated when determining that the claims were directed to improvements in computer animation instead of an abstract idea. On page 27 of the McRO decision, the court stated, “When looked at a whole, claim 1 is directed to a patentable, technological environment over the existing, manual 3-D animation techniques. The claim uses the limited rules in a process specifically designed to achieve an improved technological result in conventional industry practice”. The claims of the instant invention are not directed to non-abstract improvements in existing technology and are not achieving an improved technological result. 
The additional elements in the claims (the data connected devices) are tools that are being used to implement the identified abstract idea (mitigating transaction risk). 
BASCOM was found patent eligible because the ordered combination was directed toward solving a problem arising in the realm of computer networks, providing a solution rooted in computer technology. BASCOM provided a filtering of content that was not independent of the internet. The ordered combination of elements as set forth by BASCOM, describe a customized filtering tool with customizable features specific to each end user. It was the non-conventional and non-generic arrangement of known conventional elements which made BASCOM patent eligible. 
Whereas as discloses in the instant specification discloses on pages 4,5, 6: 
The invention externalizes User Authentication from a legacy POA, Acquiring and Network systems and enables Issuers of Retail Payment and Identification instruments with ability to positively authenticate Users of these instruments in real time in Issuer controlled environment without any involvement of POA, acquiring and network systems in User authentication. 
The invention externalizes User transaction approval from a legacy POA and enables Issuers of Retail Payment and Identification instruments with ability to request a transaction approval from Users in real time after the Issuer receives authorization request for the transaction and before tire Issuer approval Is granted. As a result of this the invention makes the Issuer approval contingent to the User’s approval ensuring non-repudiation of Issuer approved transactions. 
The invention provides Users of Retail Payment and Identification instruments with the ability to review and approve or decline transaction and capture UVM on self controlled devices, thus decoupling Point of (Instrument) Acceptance from Point of Transaction Approval and Point of User Authentication, which effectively removes the line between User Present and User Not-Present transactions. 
Figure 1 presents a process flow of the embodiment enabling transaction approvals to Users and User Authentication to Issuers of non-proprietary Card Retail Payment Instruments in legacy Open Loop scenario where Issuer uses its legacy system, for PIN verification. Figure 2 presents a process flow of the embodiment enabiing transaction approvals to Users and User Authentication to Issuers of non-proprietary Card Retail Payment Instruments in legacy Open Loop scenario where Issuer uses UPAAS for UVM verification. Figure 3 presents a process flow of the embodiment enabling transaction approval to Users and User Authentication to Issuers of proprietary Card Retail Payment Instruments in legacy Closed Loop scenario where Issuer uses UPAAS for UVM verification. Figure 4 presents a process flow' of the embodiment enabling transaction approval to Users and User Authentication to Issuers of Card-less Retail Payment Instruments in legacy Open Loop scenario where Issuer uses UPAAS for UVM verification. Figure 5 presents a process flow of the embodiment enabling transaction approval to Users and User Authentication to Issuers of Card-less Retail Payment Instruments in legacy Closed Loop scenario where Issuer uses UPAAS for UVM verification. Figure 6 presents a process flow of the embodiment enabling transaction approval to Users and User Authentication to Issuers when Identification Instruments are used in legacy Closed Loop scenario where Issuer uses UPAAS for UVM verification. 
These pages from the specification do not disclose a non-conventional and non-generic arrangement of known, conventional pieces as was the case in Bascom and does not solve a problem arising in the realm of computer networks, as was the case in Bascom.
Therefore the claimed invention is unlike the invention in Bascom.
The argument pertaining to Core Wireless has been addressed above, se the Response to Applicant argues#3 above.
The rejection is maintained.

Applicant argues#6
The claims of the present application are finally analogized to PricePlay, which allegedly stands for the proposition that, where nothing in the claims or specification provides any detail about how the computer functions are performed, one may presume that those functions can be performed by any generic computer with conventional programming. However, PricePlay is noted to be a nonprecedential, “rule 36” decision-only opinion, and that the Office has advised that it is generally inappropriate to apply such opinions to the facts of any application unless the facts of the application under examination uniquely match the facts at issue in the non-precedential decision. In this case, the facts of PricePlay do not “uniquely match” the facts of the present application or the claims as presently amended, because PricePlay is directed to an online auction system, for performing “a sales transaction whereby the buyer has the opportunity to reduce the price of the product by participation in an additional activity,” and which fundamentally amounts to an “auction” or “competitive activity” that has been combined with other types of abstract transactions and conducted over the Internet. PricePlay does not “uniquely match” a system where a user can pair a particular physical device with a user ID, provide a software application on the physical device, receive a transaction authorization request from the user trying to make a transaction, provide in real time a system for the user to approve the transaction, and send the user 
approval response to the issuer host for approval, as described above, and as such PricePlay is not applicable to the present application.
Examiner Response
Examiner respectfully disagrees.
Examiners are relying upon the 2019 PEG’S enumerated groupings of abstract ideas, which are principles distilled from judicial decisions, as the primary tool for 
identifying abstract ideas. Examiner has identified the abstract elements in representative claim 1, and has classified the claimed invention as a “Certain method of Organizing Human Activity’, a fundamental economic practice (mitigating transaction risk, see the 35 USC 101 rejection below.

Applicant argues#7
As such, claim 1, as presently amended, is believed to overcome the rejections under 35 U.S.C. 101 for at least the reasons that 1) the claim has been amended in order to incorporate subject matter previously identified as directing the claims to “something more” than an abstract idea, 2) the claim is similar to those considered by the Federal Circuit not to be directed to an abstract idea, 3) the claim cannot be properly analogized to the claims at issue in the cited cases such as Alice, Bilski, or PricePlay (or any of the other cited cases), and 4) the non-generic arrangement of the elements of the present claim amount to “something more” than an abstract idea, just as in BASCOM. Likewise, claims 2-5 are believed to overcome the rejections under 35 U.S.C. §101 for at least the reason that they depend from claim 1.
Examiner Response
Examiner respectfully disagrees.
These arguments have been addressed with respect to claim 1 above, see the Response to Applicant argues#1-6 above.





Applicant argues#8
In response to the rejection under 35 U.S.C. §112(b) or 35 U.S.C. §112, second paragraph, claim 1 is amended to correct the noted informalities. In view of amended claim 1, it is believed that all pending claims are definite and no further rejection on that basis is anticipated. If, however, the Examiner disagrees, the Examiner is invited to telephone the undersigned who will be happy to work with the Examiner in a joint effort to derive mutually acceptable language.
Examiner Response
The 35 U.S.C 112 (b) rejection for claims 1-5 is hereby withdrawn.

                                        

                                  Claim Rejections- 35 U.S.C § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
1.         Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claims 1 is directed to a method, which is a statutory category of invention. (Step 1: YES).
Claim 1 recites the limitations of:  
A method of enabling issuers of retail payment and identification instruments to request and receive approval from users of these instruments in transaction real time to authenticate the users, comprising:
sending a request, from an issuer host, to a user comprising a request for the user to provide information of one or more data connected devices during a registration process wherein this information is associated with a user ID and used for processing a user approval request and response;
sending download instructions for a user application to the user and enabling the user to download the user application to one or more of the data connected devices over a wired or wireless communication protocol;
providing the user with an ability to activate the user application using a one-time authentication key or a method selected by the issuer;
receiving, on the issuer host, a transaction authorization request from at least one of a network or an acquirer, the transaction authorization request comprising information describing a presently-unapproved transaction;
sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key, wherein the issuer host is further programmed to create and send the user approval request to the user before the transaction request is processed for approval by the issuer host; 
capturing the user verification method key for approved transactions, wherein subject to the issuer host discretion, the user verification method contains information known only to the user, or by a method selected by the issuer; and
sending a user approval response to the issuer host for approval by the issuer. 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.
The claim recites elements that are in bold above, which covers performance of the limitation as a fundamental economic practice (mitigating transaction risk), (e.g., providing the user with an ability to activate the user application using a one-time authentication key or a method selected by the issuer; receiving, a transaction authorization request, the transaction authorization request comprising information describing a presently-unapproved transaction; sending the user approval request in transaction real time requesting the user to approve or decline the transaction and prompting the user to enter a user verification method key, to create and send the user approval request to the user before the transaction request is processed for approval;  capturing the user verification method key for approved transactions and sending a user approval response for approval).
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
The issuer host, and data connected device, and wired or wireless communication protocol in Claim 1 is just applying generic computer components to the recited abstract limitations. {Step 2A-Prong 1: YES. The claims are abstract).
 This judicial exception is not integrated into a practical application.  In particular, the claims recites the additional element of an issuer host, and data connected device, and wired or wireless communication protocol.
At least the “sending a request.. to provide information”, “sending download instructions… to download the user application” and “receiving.. a transaction authorization request” , are recited at a high level of generality and amounts to mere data gathering, which is a form of extra-solution activity.
The computer hardware is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application) and Applicant’s specification on page 3-4 and Fig 1, discloses a networked system comprising an acquirer and an issuer that allow users to approve a transaction request by verifying their verification key and subsequently having the issuer approve the transaction.
Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea
Therefore claim 1 is directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, there are no additional elements recited in the claim beyond the judicial exception.  At least the  two “sending” steps and the “receiving” steps are considered to be extra-solution activity and it does not appear to be more than what is considered well-understood, routine, conventional activity in the field (WURC), when it is claimed in a merely generic manner (as it is here).  The MPEP provides support that the additional limitations in the claim are directed to well-understood routine and conventional steps:
MPEP 2106.05(d) II recites:
II. ELEMENTS THAT THE COURTS HAVE RECOGNIZED AS WELL-UNDERSTOOD, ROUTINE, CONVENTIONAL ACTIVITY IN PARTICULAR FIELDS
Because examiners should rely on what the courts have recognized, or those of ordinary skill in the art would recognize, as elements that describe well-understood, routine activities, the following section provides examples of elements that have been recognized by the courts as well-understood, routine, conventional activity in particular fields. It should be noted, however, that many of these examples failed to satisfy other Step 2B considerations (e.g., because they were recited at a high level of generality and thus were mere instructions to apply an exception, or were insignificant extra-solution activity). Thus, examiners should carefully analyze additional elements in a claim with respect to all relevant Step 2B considerations, including this consideration, before making a conclusion as to whether they amount to an inventive concept.
The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); 

The MPEP further recites with respect to claims directed to insignificant solution activity:
2106.05(g)    Insignificant Extra-Solution Activity
Selecting a particular data source or type of data to be manipulated: 

iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A., 830 F.3d 1350, 1354-55, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016); and 

 Insignificant application:

ii. Printing or downloading generated menus, Ameranth, 842 F.3d at 1241-42, 120  USPQ2d at 1854-55.


Mere instructions to implement an abstract idea, on or with the use of generic computer components, or even without any computer components, cannot provide an inventive concept - rendering the claim patent ineligible. Thus claims 1 is not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2-5 further define the abstract idea that is present in their respective independent claims 1 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.
The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the claims 2-5 are directed to an abstract idea. Thus, the claims 1-5 are not patent-eligible.
                           




                                                       

                                                           Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD Z SHAIKH whose telephone number is (571)270-3444. The examiner can normally be reached M-T, 9-600; Fri, 8-11, 3-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENNETT SIGMOND can be reached on 303-297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD Z SHAIKH/Primary Examiner, Art Unit 3694                                                                                                                                                                                                        10/14/2022